Citation Nr: 1023412	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for service connected cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active duty from November 1950 to September 
1952.  The Veteran passed in August 2008.  The Appellant is 
the Veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied the Appellant's claim for service connection for 
the cause of the Veteran's death, for purposes of receiving 
dependency and indemnity compensation.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that in DIC claims, the 
VA has an increased duty to provide notification to the 
appellant.  Specifically, the Veterans' Claims Assistance Act 
(VCAA) letter must include: (1) a statement of the condition, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant was sent a VCAA letter with respect to her DIC 
claim in September 2008, but such notice did not comply with 
the notice requirements set forth in Hupp.  Specifically, the 
VCAA letter did not provide a statement of the conditions for 
which the Veteran was service connected at the time of his 
death or information regarding how to substantiate a DIC 
claim based on a condition not yet service-connected.  Upon 
remand, the RO should provide additional notice to the 
Appellant that complies with Hupp.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

At the time of his death, the Veteran was service-connected 
for post-traumatic stress disorder (PTSD); residuals of frost 
bite, right foot to include big toe; residuals of frost bite, 
left hand; residuals of frost bite, left foot; residuals of 
frost bite, right hand; tinnitus; peripheral neuropathy, left 
and right upper and lower extremities secondary to residuals 
of cold injury and frostbite; and bilateral hearing loss.  
The Veteran's August 2008 certificate of death lists chronic 
obstructive pulmonary disease, coronary artery disease, 
respiratory failure and congestive heart failure as the 
causes of death.  Based on the fact that the Veteran was not 
service connected for any of the causes of death, the RO 
denied the Appellant's claim in its December 2008 rating 
decision.

Dr. A.B. provided an opinion in August 2009, in which he 
stated that the Veteran's service-connected PTSD was a 
contributing factor to the Veteran's death.  This opinion did 
not contain the level of specificity that would be required 
to grant service connection for cause of death, because Dr. 
A.B. did not provide further rationale to explain the reasons 
and bases for his conclusion.  The Court of Veterans Claims 
has held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
[] must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions."); 
see generally 38 C.F.R. § 3.312.  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

Under Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the VA 
is only excused from making reasonable efforts to provide 
assistance to the claimant, including obtaining a medical 
opinion, when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See also 
38 U.S.C.A. § 5103A(a)(2).  In this case, given Dr. A.B.'s 
opinion that PTSD was a contributing factor to the Veteran's 
death, the Board finds that a medical opinion may aid the 
Appellant in substantiating her claim.  Therefore, this claim 
should be remanded for the RO to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should send the appellant 
a VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
provides: (1) a statement of the 
conditions, if any, for which a Veteran 
was service-connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a cause of death claim 
based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a cause of death claim 
based on a condition not yet service-
connected.  The notice letter should be 
sufficiently "tailored," and must 
respond to the particulars of the 
application submitted, as outlined by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  When step 1 is completed, and the 
Appellant has been given a reasonable 
time to respond with additional 
evidence, if any exists, the RO/AMC 
should forward the claim file to a VA 
examiner, to provide an adequate opinion 
regarding the connection between the 
Veteran's service-connected conditions, 
to include PTSD, and his death.  The 
claims folder and a copy of this remand 
must be made available to and reviewed 
by the examiner in connection with 
formulating the opinion.  The examiner 
should provide an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that that the 
Veteran's PTSD, or other service-
connected condition, contributed to the 
Veteran's death.  (The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the physician's expert 
opinion, it is as medically sound to 
find in favor of the examiner's 
conclusion as it is to find against it).  
The examiner should then provide a 
rationale for the opinion, and make 
reference to all relevant medical 
records which support this rationale.  

3.  After the development requested 
above has been completed, the record 
should again be reviewed.  If the 
benefits sought on appeal remain denied, 
the Appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



